Title: To John Adams from Richard Stockton, 2 February 1801
From: Stockton, Richard
To: Adams, John



Sir
Princeton Feby. 2d. 1801

Permit me to return my grateful acknowledgements for your goodness in answering the letter I took leave to address to you on the 17th. of last month. This act of condescension affects me the more as it was altogether unexpected, and has been performed in such a manner as lays me under a weight of obligation that I want words to express. Whilst I tender you my most sincere thanks for this distinguished mark of your attention I must say to your Excellency that I am disinclined to public Employment, as well from a consciousness of inability to perform public service as from an opinion that in these evil times it is not the part of wisdom to barter the independency of private life for the toils of office. We have great and recent examples to prove that the most important services of Men of the highest Character and most distinguished talents who have devoted their lives to their Country, are rewarded by foul reproach and base ingratitude. What then should tempt Men in the more humble ranks of life who have no such pretensions to part with the keeping of their own peace and the interests of those immediately dependent on them? I can for Nothing which will secure the subordinate branches of the national Judiciary from the common fate of the other public Functionaries. It is true a Judge cannot be removed from office by a new President, but the law under which he is appointed may be repealed by a predominant party – and his life may be imbittered by unmerited censure and slander. Your Excellency has emboldened me again to renew my respectful solicitations in favor of Mr Griffith—His state of health is so delicate that he cannot pursue the business of an Advocate with any satisfaction – his retired habits as well as his genius and acquirements seem to fit him for the Bench in a remarkable manner, and if he should be appointed and be permitted to remain on it for a few years he will be one of its brightest ornaments—His pretensions in Character talents and virtuous exertion in stemmig the tide of folly which overflows this land are not inferior to those of any Man in the State. My earnest request and the sincere wish which your Excellency has commanded me to disclose in integrity and confidence is that you would prefer Mr Griffith to all others not excepting myself—If the intervention of other names or any other matter should crecte a bar to Mr Griffith’s promotion at this time I do not say that I would absolutely refuse such an appointment under you in the line of my profession as you might think me as well gratified to execute as the general number of those who may be candidates. Tho’ I cannot presume to say any thing in relation to the nominations to be made from other States, yet I cannot close this letter without assuring you that your appointment of Mr Marshal to be Chief Justice of the United States meets the entire approbation of all impartial men here who know what high qualifications are required in him who shall execute this office with dignity and advantage to the Nation.
I have the honor to be Sir with / profound respect and veneration / your Excellencies
obliged and devoted servant

Rd Stockton